DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of the invention of Group I, claims 1-7, and of the species (AC-X92), (DVE) and (TnBB-MOPA) as the Species A, B and C, respectively, in the reply filed on 09/14/2022 is acknowledged.  No prior art having been found that anticipates or renders obvious the combination of elected species for A-C, the provisional election requirement has been modified to the extent of determining patentability of generic claims 1-4 and 7.  Accordingly, the provisional election requirement is hereby withdrawn.  
Claims 8-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 05/28/2020, 02/22/2022 and 08/05/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (WO 2016/106352 A1) (‘Ye’) in view of Clough et al (WO 2017/044704 A1) (‘Clough’).
Regarding Claims 1-2, Ye discloses (pages 9-13: Examples) curable sealant compositions comprising a) at least one polythiol, b) at least one unsaturated compound having at least two non-aromatic carbon-carbon double bonds, d) an organic peroxide and e) a photoinitiator capable of generating free radicals upon exposure to actinic radiation; wherein the exemplified compositions meet the claimed range limitations for the corresponding components.  See in particular Example 16 (page 11 and Tables 1A-1B on pages 12-13) wherein a homogeneous mixture resulting from admixing a Part A and a Part B composition is described.  Based on the amounts (g) of polythiol (PTE-2), polyunsaturated compounds (DVE-3 + TAC), organic peroxide (MEKP) and photoinitiator (I-819) reported in said tables, the final composition is seen to comprise: 90.2 wt% of the polythiol, 5.48 wt% of the polyunsaturated compounds, 0.7 wt% of the organic peroxide and 0.9 wt% of the photoinitiator [for claims 1-2], based on the total weight of these components in the mixture.  Further, the sum of weight percent values for the polythiol (90.2) and the polyunsaturated compounds (5.48) is 95.68, or 96, which falls within the claimed range for “x + y”.  
As such, Ye differs from the claimed subject matter only in failing to disclose a curable sealant composition in which from 0.01 to 8 weight percent of at least one organoboron-amine complex is included.  Based on test data presented in the instant application, the inclusion of said complex in an amount within the claimed range appears to lead to an enhanced curing of the composition.  Nevertheless, it is known from Clough that addition of an organoborane-base complex, exemplified by the organoborane-amine complex TnBB-MOPA, together with a hydroperoxide will enhance (i.e., shorten) the curing of a thiol-ene curable composition (see Clough at page 7, lines 10-12 and page 36, Table 1).  More specifically, Clough teaches to include the organoborane-base complex in an effective amount expressed by ranges which substantially overlap, and thus render prima facie obvious, the claimed ranges for weight percent of the organoborane-amine complex c); for example, at least 0.5 percent by weight up to 3 percent by weight (see page 13, lines 28-30).  Clough further recognizes (page 1, lines 17-19) that hydroperoxides as peroxygen compounds are much more effective than other organic peroxides in speeding the cure of thiol-ene compositions in oxygen limited environments.  And being a reference from the same technical field as Ye, Clough would presumptively be considered by one of ordinary skill in the art.  Hence, given the disclose of Ye and being cognizant of the teachings of Clough, it would have been obvious to one of ordinary skill in the art to have modified Clough by adding to the composition of Example 16 the requisite amounts of an organoborane-amine complex and a hydroperoxide in place of the organic peroxide (MEKP).  Indeed, the proposed modification of Clough would have been expected to yield the predictable result of a sealant composition displaying shortened curing time to one of ordinary skill in the art prior to the effective filing date of the claimed invention.   
Regarding Claim 3, Ye in view of Clough renders obvious the curable sealant composition of claim 1 as discussed above.  Clough further suggests inclusion of at least one organoborane-amine complex and at least one organic peroxide in amounts from 0.25 to 3 weight percent and from 0.75 to 5 weight percent, respectively, as claimed (see Clough at page 13, lines 29-30; Table 2 (page 37) and Table 3 (page 38) especially Example 2, wherein the Part B composition contains 0.050 g of t-butyl hydroperoxide, which equates to 0.9 wt% of organic hydroperoxide, based on total weight of components in the described mixture (Parts A + B)).   
Regarding Claim 4, Ye in view of Clough renders obvious the curable sealant composition of claim 1 as discussed above.  Clough further suggests addition of an adhesion promoter, as claimed, among optional additives that may be present in the composition (see page 27, lines 8-15).  
Regarding Claim 5, Ye in view of Clough renders obvious the curable sealant composition of claim 1 as discussed above.  Ye further teaches to synthesis the PTE-2 polythioether included in the Part B composition of Example 16 from DMDO, which contains a C2 aliphatic chain (i.e., 1,8-Dimercapto-3,6-dioxaoctane; see page 7, line 12 and page 9, lines 11-24).  The resultant polythioether is therefore considered a species of polythiol that “comprises an aliphatic polythiol” as claimed.  
Regarding Claim 6, Ye in view of Clough renders obvious the curable sealant composition of claim 1 as discussed above.  Ye further teaches wherein the at least one unsaturated compound comprises a compound having at least two vinyl groups, as claimed; in particular, the compounds DVE-3 and TAC included in the Part A composition of Example 16 (see Table 1A).  
Regarding Claim 7, Ye in view of Clough renders obvious the curable sealant composition of claim 1 as discussed above.  Ye further teaches wherein the photoinitiator system comprises an acylphospine oxide, as claimed; in particular, the compound I-819 (Phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide) included in the Part A composition of Example 16 (see Table 1A and page 7, line 23).  
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ye et al (US 2016/0032059 A1) is cited as pertinent to radiation curable composition comprising: a) at least one dithiol monomer; b) at least one diene monomer; c) at least one polyyne monomer comprising at least two ethyne groups; and d) at least one photoinitiator (note Abs. and claim 1).  The citation does not contemplate inclusion of at least one organoborane-amine complex in an amount as per the present invention.  

Conclusion
	No claims are in condition for allowance at this time.  

 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-30-22





.